 



(ACL LETTERHEAD) [c01691c0169190.gif]
EX-10.33
November 15, 2005
Michael P. Ryan
[Address on file with the Company]
Dear Michael:
     This will confirm the various discussions we have had regarding American
Commercial Lines Inc.’s interest in offering you employment for the position of
Senior Vice President of Sales and Marketing. Below is an outline of the
compensation and benefits package that the company is offering for your
consideration:
Title: Senior Vice President of Sales and Marketing in Jeffersonville, Indiana.
Departmental Responsibilities: Develop and implement sales and marketing
strategy, both foreign and domestic, for American Commercial Lines Inc.
Base Annual Salary: $275,000
Bonus: Bonus opportunity of up to 65% of base salary at target measured by
achievement of company financial performance targets, and agreed departmental
and personal goals and objectives. In your first year (2005), you will be
guaranteed a payout of up to $165,000 which would be paid during the normal
bonus payout period, usually in February. The amount will be determined based on
the payout performance from your previous employer.
Equity: This position will be eligible for equity grants as agreed and defined
by the Board of Directors in November. You will receive grants, based on the
same formula applied to other SVP’s, in 2005.
Vacation: Four (4) weeks.
Severance: The Company will provide (12) twelve months severance, paid
semi-monthly less applicable federal and state withholdings, if employment is
involuntarily terminated for (1) reduction in force; or, (2) job elimination;
or, (3) release without fault. No severance pay will be granted for separations
that are the result of voluntary termination, discharge for performance, death,
retirement or permanent disability. The Bonus will be prorated and paid in one
lump sum, not to exceed 100% of payout, in the year of the termination (based on
company performance achievement at that time) if termination is without cause.
Relocation: This offer is made to you with the understanding that you will
relocate from Skillman, New Jersey area to the Louisville area. ACL will provide
you with a relocation package that includes all reasonable and customary
expenses (see attached policy).
Pre-employment Drug Screen: This offer is contingent upon passing a company
provided drug screen and background and reference checks.
     Mike, ACL is very excited about offering you this leadership opportunity
and the potential for you to join our team. We believe you will make significant
contributions toward our future success.
 

          1701 East Market Street   Jeffersonville, IN 47130-4717   Phone
(812) 288-0100

 



--------------------------------------------------------------------------------



 



Further, your acceptance of this offer is subject to final review and approval
by the Compensation Committee of the ACL Board of Directors. Please indicate
your acceptance by signing in the space provided below and returning directly to
me.
Regards,
(-s- Nick Fletcher) [c01691c0169103.gif]
Nick Fletcher
Senior Vice President Human Resources
I accept the above offer of employment. I am not subject to any confidentiality
or non-compete agreement which would be violated by this new opportunity with
American Commercial Lines Inc. or that would restrict my ability to fully
perform my job.

      /s/ Michael P. Ryan   11/16/05       Michael P. Ryan   Date

Cc: HR File

 